         Case 19-33545-sgj7 Doc 79 Filed 02/14/20                                      Entered 02/14/20 11:18:35                        Page 1 of 1

Information to identify the case:
Debtor
                   Hoactzin Partners, L.P.                                                         EIN 20−1807112
                   Name


United States Bankruptcy Court Northern District of Texas                                          Date case filed in chapter 11                     10/26/19

Case number: 19−33545−sgj7                                                                         Date case converted to chapter 7                 2/12/20

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Hoactzin Partners, L.P.

2. All other names used in the
   last 8 years
3. Address                                   2406 Vanderbilt Court
                                             Rowlett, TX 75088

4. Debtor's attorney                         Hudson M. Jobe                                                       Contact Phone: (214) 871−2100
                                             Quilling, Selander, Lownds, et al
    Name and address                         2001 Bryan Street, Suite 1800                                        Email: hjobe@qslwm.com
                                             Dallas, TX 75201

5. Bankruptcy trustee                        Anne Elizabeth Burns                                                 Contact Phone: (214) 573−7343
                                             900 Jackson Street, Suite 570
    Name and address                         Dallas, TX 75202                                                     Email: trusteeburns@chfirm.com

6. Bankruptcy clerk's office                 1100 Commerce Street                                                 Hours open:
                                             Room 1254                                                            Mon.−Fri 8:30−4:30
    Documents in this case may be            Dallas, TX 75242
    filed at this address. You may
    inspect all records filed in this case                                                                        Contact Phone: 214−753−2000
    at this office or online at
    www.pacer.gov.                                                                                                Date: 2/14/20

7. Meeting of creditors                      March 11, 2020 at 11:20 AM                                           Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        Office of the U.S. Trustee, 1100
    questioned under oath. Creditors         so, the date will be on the court docket.                            Commerce St., Rm 524, Dallas, TX 75242
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
